DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 01/15/2021 and 04/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
5.	Claims 9 and 10 are drawn to a memory.
As per claims 9 and 10, the specification does not provide a clear definition for the claimed “memory”. A Broadest reasonable interpretation for the term “memory” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory memory”.

6.	Claims 11 and 12 are drawn to a computer readable storage medium.
As per claims 11 and 12, the specification does not provide a clear definition for the claimed “computer readable storage medium”. A Broadest reasonable interpretation for the term “computer readable storage medium” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adrian et al. (US Pub. No. 2014/0244869 hereinafter “Adrian”).
Referring to claim 1, Adrian discloses a bus communication signal conversion method, comprising: 
acquiring an interface type of a bus interface of a first equipment end (Adrian – par. [0016] discloses USB connection indication 157 serves as a visual indication that service connector 110 is a service connection that uses a physical USB connector to communicate with control console module 140.); 
receiving an output signal sent by a communication interface of a second equipment end (Adrian – par. [0016] discloses management system 170 communicates a USB communication signal to service connector 110, and the signal is provided to the input of multiplexer 115. Because port 1 is selected at multiplexer 115.); 
extracting a working parameter value of the second equipment end from the output signal (Adrian – par. [0016] discloses because port 1 is selected at multiplexer 115, the signal is routed to USB-to-Serial protocol converter 125 where the USB signal is converted to a 3.3V signal level and because port 1 is selected at multiplexer 130, the converted signal is routed to UART 137.); and 
sending the working parameter value of the second equipment end to the bus interface of the first equipment end according to a communication protocol corresponding to the interface type (Adrian – par. [0016] discloses management system 170 communicates a USB communication signal to service connector 110, and the signal is provided to the input of multiplexer 115. Because port 1 is selected at multiplexer 115, the signal is routed to USB-to-Serial protocol converter 125 where the USB signal is converted to a 3.3V signal level and because port 1 is selected at multiplexer 130, the converted signal is routed to UART 137. Chipset component 135 detects that UART 137 is receiving the signal and establishes the communication link to control console module 140.).

Referring to claims 9 and 11, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 13, A bus communication signal conversion device, comprising a signal converter and a bus controller, the signal converter being connected to the bus controller (Adrian – see Fig. 3 showing a USB-To-Serial Converter 125 and a control console 140, the USB-To-Serial Converter is connected the control console 140 via mux 130 and chipset 135.); 
the signal converter receiving an output signal sent by a communication interface of a second equipment end (Adrian – par. [0016] discloses management system 170 communicates a USB communication signal to service connector 110, and the signal is provided to the input of multiplexer 115.), extracting a working parameter value of the second equipment end from the output signal (Adrian – par. [0016] discloses because port 1 is selected at multiplexer 115, the signal is routed to USB-to-Serial protocol converter 125 where the USB signal is converted to a 3.3V signal level and because port 1 is selected at multiplexer 130, the converted signal is routed to UART 137.), and sending the working parameter value of the second equipment end to the bus controller (Adrian – par. [0016] discloses chipset component 135 detects that UART 137 is receiving the signal and establishes the communication link to control console module 140.); 
the bus controller acquiring an interface type of a bus interface of a first equipment end (Adrian – par. [0016] discloses USB connection indication 157 serves as a visual indication that service connector 110 is a service connection that uses a physical USB connector to communicate with control console module 140.), and after receiving the working parameter value of the second equipment end (Adrian – par. [0016] discloses Management system 170 communicates a USB communication signal to service connector 110, and the signal is provided to the input of multiplexer 115.), sending the working parameter value of the second equipment end to the bus interface of the first equipment end according to a communication protocol corresponding to the interface type (Adrian – par. [0016] discloses management system 170 communicates a USB communication signal to service connector 110, and the signal is provided to the input of multiplexer 115. Because port 1 is selected at multiplexer 115, the signal is routed to USB-to-Serial protocol converter 125 where the USB signal is converted to a 3.3V signal level and because port 1 is selected at multiplexer 130, the converted signal is routed to UART 137. Chipset component 135 detects that UART 137 is receiving the signal and establishes the communication link to control console module 140.).

Allowable Subject Matter
9.	Claims 2-8, 10, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the communication interface of the second equipment end comprises an analog quantity interface, and the output signal comprises an analog quantity signal; and the extracting a working parameter value of the second equipment end from the output signal comprises: performing analog-to-digital conversion on the analog quantity signal to obtain a digital signal; reading a quantity value corresponding to the digital signal; and calculating a working parameter value of the second equipment end according to the quantity value and a stored quantity value-parameter relationship function”, in combination with other recited limitations in dependent claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein after acquiring an interface type of a bus interface of a first equipment end, the method further comprises: receiving a bus signal sent by the bus interface of the first equipment end; parsing the bus signal according to a communication protocol corresponding to the interface type to obtain a working parameter value of the first equipment end; generating an interface signal according to the working parameter value of the first equipment end, the signal type of the interface signal being a signal type supported by the communication interface of the second equipment end; and sending the interface signal to the communication interface of the second equipment end”, in combination with other recited limitations in dependent claims 5, 10 and 12.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the communication interface of the second equipment end comprises an analog quantity interface, and the output signal comprises an analog quantity signal; the signal converter performs analog-to-digital conversion on an analog quantity signal to obtain a digital signal, reads a quantity value corresponding to the digital signal, calculates a working parameter value of the second equipment end according to the quantity value and a stored quantity value-parameter relationship function, and sends the working parameter value of the second equipment end to the bus controller”, in combination with other recited limitations in dependent claim 14.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein after the bus controller acquires an interface type of a bus interface of the first equipment end, the bus controller receives a bus signal sent by the bus interface of the first equipment end, parses the bus signal according to a communication protocol corresponding to the interface type to obtain a working parameter value of the first equipment end and send the working parameter value of the first equipment end to the signal converter; and the signal converter generates an interface signal according to the working parameter value of the first equipment end, and sends the interface signal to the communication interface of the second equipment end; wherein, the signal type of the interface signal is a signal type supported by the communication interface of the second equipment end”, in combination with other recited limitations in dependent claim 15.
Dependent claims 3-4, 6-8, and 17 would be allowable based on their dependency of dependent claim 2, 5 and 15.

10.	Claims 18-20 are allowed.
The following is a statement of reasons for allowance:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the bus communication signal conversion device acquiring an interface type of the bus interface of the servo driver, receiving an output signal sent by the communication interface of the numerical control device, and extracting a working parameter value of the numerical control device from the output signal; and the bus communication signal conversion device sending the working parameter value of the numerical control device to the bus interface of the servo driver according to a communication protocol corresponding to the interface type”, in combination with other recited limitations in independent claim 18.
Dependent claims 19 and 20 would be allowable based on their dependency of independent claim 18.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181